DETAILED ACTION
This action is responsive to applicant’s communication filed 02/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4 and 8-18 are rejected under 35 U.S.C. 103.
Claims 5-7 are cancelled.

Response to Arguments
	Since claims 5-7 were cancelled, the 35 U.S.C. 112(b) rejections made in the prior office action have been withdrawn.

Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot given the new grounds for rejection necessitated by the amendment.

Response to Amendment
The amendment to the claims filed on 02/28/2022 does not comply with the requirements of 37 CFR 1.121(c) because newly added claim language was not underlined. The claims submitted after final on 12/27/2021 were not entered into the record. The claim limitation “durations of” in claim 1 therefore required underlining 
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”


Examiner asks for careful drafting of the claim amendments in order to ensure compact prosecution.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 11 of claim 1, “to the user” is redundant and should be removed since the next line recites “and to transmit the input signal to the user”. It also does not make sense for the input signal generator to be configured “to generate… to the user” in lines 8-11.
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“an input function generator configured to generate” in claim 1.
“an input signal generator configured to transmit” in claim 1.
“an authenticator configured to acquire” in claim 1.
 “a biometric signal acquiring unit configured to acquire” in claim 9.
“an input function generator configured to generate” in claim 10.
“an input signal generator configured to generate” in claim 10.
“an authenticator configured to acquire” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koshinaka (US 2021/0103646 A1) in view of Nii (US 2015/0234624 A1).

Regarding Claim 14, Koshinaka further teaches a biometric authentication method comprising: generating an input function for (See Paragraphs 0055-56, 0074 and Figures 5 and 14, which illustrate an input function to be synthesized as an acoustical signal for transmission to a body part of a user.)
…determining a first time interval in a transmission interval in which an input signal is transmitted to a user… (“First acoustical signal generation unit 101 generates an acoustical signal (a first acoustical signal) in the audible range” Paragraph 0056. “First, first acoustical signal generation unit 101 transmits, toward the part of the user's head to be authenticated, the generated first acoustical signal in the audible range multiple times (5 times in FIG. 14) at every predetermined interval (n)” Paragraph 0096. See Figure 14: a first interval corresponds to the “first acoustical signal”. The frequency associated with this interval is the audible range of frequencies going up to 20 kHz.)
a first frequency and a third frequency at the first time interval, (“first acoustical signal generation unit 101 transmits the first acoustical signal of which frequency is from a minimum as an audible sound (illustrated as 0 kHz in FIG. 5 for simplification of explanation) to 20 kHz five times at every 0.2 seconds.” Paragraph 0074. The first frequency at a start point of the interval “n” is a minimum audible frequency [realistically 20 Hz: see Paragraph 0051], and a third frequency at the end point of the interval “n” is a maximum audible frequency around 20 kHz. The first interval is made up of multiple of these “n” intervals for accuracy of measurement.)
a second time interval in the transmission interval… (“Second acoustical signal generation unit 102 generates an acoustical signal (a second acoustical signal) in the 
and a second frequency and a fourth frequency at the second time interval; (“second acoustical signal generation unit 102 transmits the second acoustical signal from 20 kHz to 40 kHz five times at every 0.2 seconds.” Paragraph 0075. A second frequency at a start point of the interval “n” is a minimum inaudible frequency around 20 kHz, and a fourth frequency at an end point of the interval “n” is a maximum inaudible frequency at around 40 kHz. The second interval is made of multiple of these “n” intervals for accuracy of measurement.)
generating the input signal… transmitting the input signal having the first time interval and the second time interval, to the user, based on the input function, (“first acoustical signal generation unit 101 transmits, toward the part of the user's head to be authenticated, the generated first acoustical signal in the audible range multiple times (5 times in FIG. 14) at every predetermined interval (n). Then, similarly to above-described first acoustical signal generation unit 101, second acoustical signal generation unit 102 generates the generated second acoustical signal in the inaudible range. Then, second acoustical signal generation unit 102 transmits, toward the propagation path being the 
and acquiring a biometric signal generated in response to the input signal from the user; (“In step S102, acoustical signal measurement unit 103 measures the first acoustical signal after the part of the user's head to be authenticated is propagated. Similarly, acoustical signal measurement unit 103 measures the second acoustical signal after the part of the user's head to be authenticated is propagated.” Paragraph 0079. See Paragraphs 0085-0090, which discuss extracting features of the biometric signal from the transfer function resulting from the input signal propagated through a body part of a user. These paragraphs are directed to the registration procedure; however, the feature extraction discussed in these paragraphs is also executed as part of the authentication procedure, as described in Paragraphs 0097-98.)
extracting a template from the biometric signal; (“feature extraction unit 105 calculates the feature quantity (first feature quantity) from the first acoustical characteristic calculated by acoustical characteristic calculation unit 104” Paragraphs 0086-0090: The features extracted from the biometric signal are unique to a user and are therefore a template used in the subsequent authentication procedure.)
and determining whether the user is authenticated, based on the template (“identification unit 106 determines whether the first feature quantity acquired from feature extraction unit 105 coincides with any of the feature quantity stored in first 
While Koshinaka teaches an input function with first, second, third, and fourth frequencies, Koshinaka does not explicitly teach generating the input signal by synthesizing the first frequency and the third frequency during the first time interval and synthesizing the second frequency and fourth frequency during the second time interval.
However, Nii, which is directed to a user authentication system using synthesized sounds, teaches generating the input signal by synthesizing the first frequency and the third frequency during the first time interval and synthesizing the second frequency and fourth frequency during the second time interval. (“The sentence and the security code are mixed and simultaneously outputted… A sentence is outputted with a sound waveform using an audible frequency band (e.g., 300 Hz to 4000 Hz)… the security code is outputted with a sound waveform having a non-audible frequency band (e.g., 20 kHz to 100 kHz)” Paragraphs 0059-62. “A synthesized sound of a sentence and a synthesized sound of a security code, each having a different frequency, are mixed and outputted in order that they are outputted at almost the same timing… two synthesized sounds may be mixed in such a manner that numerals of the security code are sandwiched between characters forming the sentence” Paragraphs 0069-70. Also see the summary given in Paragraph 0029. An input signal is synthesized with two frequencies, one audible and one inaudible, within the same time window. Also 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the generation of an acoustic input signal comprising multiple frequencies in the audible and inaudible ranges for biometrically authenticating a user taught by Koshinaka by incorporating the input signal generation of Nii for producing an input signal by synthesizing two different frequencies at a simultaneous time interval. Since both references are directed to user authentication and both references teach generation of audio input signals, the combination would yield predictable results. As suggested by Nii (Paragraph 0028), such an implementation would allow the authentication process using sound signals to be carried out without the user or a third party recognizing that the authentication is taking place. Furthermore, Koshinaka (Paragraph 0071) teaches that the accuracy of an authentication process increases by using two frequencies in different auditory ranges, so the method of synthesizing an input signal by mixing two frequencies in different auditory ranges taught by Nii would improve the accuracy of the authentication process.

Regarding Claim 15, Koshinaka in view of Nii further teaches further comprising: determining whether the user is registered; and when the user is not registered, storing and registering the template of the user (Koshinaka, “Note that identification unit 106 performs determination whether to be user registration or user identification. For example, when a coincident feature quantity is not stored in first feature quantity storage 107 or when earphone/microphone device 17 is powered on, identification unit 106 determines that it is processing of the user registration” Paragraph 0073. A determination is made whether the registration procedure or the authentication procedure is to be executed. If there is no feature stored in the feature quantity storage, the process that should be executed is user registration. As shown in Figure 4 step S105 and described in Paragraph 0091, the user registration procedure ends with the storing of the features, or template, unique to the user.)

Claim 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koshinaka (US 2021/0103646 A1) in view of Arakawa (US 2020/0296095 A1) and further in view of Nii (US 2015/0234624 A1).

Regarding Claim 10, Koshinaka teaches a biometric authentication system comprising: an input function generator configured to generate an input function (Paragraph 0031 of the instant application discloses that the input function generator is implemented using a hardware processor and the corresponding algorithm for implementing the input function generator is discussed from Paragraphs 0033-37. An equivalent embodiment is disclosed by Koshinaka. Namely, Paragraph 0141 discloses that the “acoustical signal generation units” are implemented using a CPU and Paragraphs 0056-57 disclose two “acoustical signal generation units” that determine 
determining a first time interval in a transmission interval in which an input signal is transmitted to a user (“First acoustical signal generation unit 101 generates an acoustical signal (a first acoustical signal) in the audible range” Paragraph 0056. “First, first acoustical signal generation unit 101 transmits, toward the part of the user's head to be authenticated, the generated first acoustical signal in the audible range multiple times (5 times in FIG. 14) at every predetermined interval (n)” Paragraph 0096. See Figure 14: a first interval corresponds to the “first acoustical signal”. The frequency associated with this interval is the audible range of frequencies going up to 20 kHz.)
…a first frequency and a second frequency of the first time interval, (“first acoustical signal generation unit 101 transmits the first acoustical signal of which frequency is from a minimum as an audible sound (illustrated as 0 kHz in FIG. 5 for simplification of explanation) to 20 kHz five times at every 0.2 seconds.” Paragraph 0074. The first frequency at a start point of the interval “n” is a minimum audible frequency [realistically 20 Hz: see Paragraph 0051], and a second frequency at the end point of the interval “n” is a maximum audible frequency around 20 kHz. The first interval is made up of multiple of these “n” intervals for accuracy of measurement.)
a second time interval in the transmission interval, (“Second acoustical signal generation unit 102 generates an acoustical signal (a second acoustical signal) in the inaudible range (range of ultrasound) of which frequency is higher than the frequency in the audible range.” Paragraph 0057. “second acoustical signal generation unit 102 transmits, toward the propagation path being the part of the user's head to be 
…and a third frequency and a fourth frequency of the second time interval (“second acoustical signal generation unit 102 transmits the second acoustical signal from 20 kHz to 40 kHz five times at every 0.2 seconds.” Paragraph 0075. A third frequency at a start point of the interval “n” is a minimum inaudible frequency around 20 kHz, and a fourth frequency at an end point of the interval “n” is a maximum inaudible frequency at around 40 kHz. The second interval is made of multiple of these “n” intervals for accuracy of measurement.)
an input signal generator configured to generate the input signal… based on the input function, and to transmit the input signal to the user;  (Paragraph 0028 of the instant application discloses that the input signal generator is a component of a device that is capable of producing either optical, acoustic, or electrical signals. An equivalent embodiment is disclosed by Koshinaka. Namely, the “first acoustical signal generation unit” and “second acoustical signal generation unit” discussed in Paragraphs 0055-57, 0074, and 0096 transmit the appropriate input signal at the corresponding intervals determined by the input function, such as the embodiment shown in Figure 14. The signal is transmitted with the “earphone 14” shown in Figure 2, which is a device capable of producing acoustic signals.)
and an authenticator configured to acquire a biometric signal generated in response to the input signal from the user (Paragraph 0031 of the instant application discusses that the authenticator is implemented using a hardware processor. The algorithm for implementing the authenticator is discussed in Paragraphs 0040-46. An equivalent embodiment is disclosed by Koshinaka: “In step S102, acoustical signal measurement unit 103 measures the first acoustical signal after the part of the user's head to be authenticated is propagated. Similarly, acoustical signal measurement unit 103 measures the second acoustical signal after the part of the user's head to be authenticated is propagated.” Paragraph 0079. See Paragraphs 0085-0090, which discuss extracting features of the biometric signal from the transfer function resulting from the input signal propagated through a body part of a user. These paragraphs are directed to the registration procedure; however, the feature extraction discussed in these paragraphs is also executed as part of the authentication procedure, as described in Paragraphs 0097-98.)
and to determine whether the user is authenticated, based on the biometric signal (“identification unit 106 determines whether the first feature quantity acquired from feature extraction unit 105 coincides with any of the feature quantity stored in first feature quantity storage 107. In other words, identification unit 106 determines whether the user to be authenticated is a registered user” Paragraph 0099. If the features of the biometric signal extracted during the authentication procedure coincide with the features of the biometric signal extracted during the registration procedure, then the user is authenticated.)
Koshinaka does not teach wherein the first, second, third, and fourth frequencies are randomly generated by the input function generator.
However, Arakawa, which is similarly directed to authenticating a user based on the frequency response of a biometric signal obtained by propagating a generated signal through a user (Paragraph 0014; Figure 3), teaches wherein the first, second, third, and fourth frequencies are randomly generated by the input function generator (“It is preferable that the probe signal generation unit 111 and the probe signal generation unit 121 generate the probe signal as different as possible for each registration (or authentication described later). For example, the client device 110 and the authentication server 120 have a common table of random numbers in advance. The probe signal is associated with a seed code or a random number in advance. The probe signal generation unit 111 and the probe signal generation unit 121 may generate a common probe signal, based on the table of random numbers and time information. Alternatively, one of the probe signal generation unit 111 and the probe signal generation unit 121 issues a seed code for generating the probe signal, and transmits the seed code to the other. Then, the client device 110 and the authentication server 120 may read the random number at the position of the table of random numbers indicated by the common seed code, and generate the same probe signal associated with the read random number.” Paragraph 0040. A probe signal for authenticating a user is randomly generated so that a different signal is generated for each registration or authentication. Also see Figure 4 and Paragraph 0076 example number (6), which illustrates changing an order of the time intervals of the prove signal, and example number (7), which illustrates randomly inserting a dummy signal into the probe signal at Paragraph 0077. In view of Paragraph 0040, the patterns would be randomly combined to create different probe signals.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the input function comprising different frequencies at different time intervals taught by Koshinaka by randomly generating the input function as taught by Arakawa. Since Arakawa is similarly directed to authenticating a user based on the response to a probe signal comprising various frequencies transmitted through a body part, the combination would yield predictable results. As suggested by Arakawa (Paragraph 0040), randomly generating the probe signal would allow the signal to be different as possible during registration and authentication, improving security. Furthermore, Arakawa (Paragraph 0139) teaches, “Using any of the patterns of the probe signal illustrated in FIGS. 4 and 5, or using a combination of the patterns randomly enables the phase .theta._Y(m) of the echo signal Y(m) to become sufficiently random. Thus, even when a malicious third party sniffs the echo signal transmitted from the client device 510 to the authentication server 520, it is extremely difficult to estimate the phase of the echo signal. Therefore, high security can be ensured for communication between the client device 510 and the authentication server 520.” 
While Koshinaka teaches an input function with first, second, third, and fourth frequencies, Koshinaka in view of Arakawa does not explicitly teach generating the input function by synthesizing the first and second frequencies during the first time interval and by synthesizing the third and fourth frequencies during the second time interval.
Nii, which is directed to a user authentication system using synthesized sounds, teaches generating the input function by synthesizing the first and second frequencies during the first time interval and by synthesizing the third and fourth frequencies during the second time interval… based on the input function. (“The sentence and the security code are mixed and simultaneously outputted… A sentence is outputted with a sound waveform using an audible frequency band (e.g., 300 Hz to 4000 Hz)… the security code is outputted with a sound waveform having a non-audible frequency band (e.g., 20 kHz to 100 kHz)” Paragraphs 0059-62. “A synthesized sound of a sentence and a synthesized sound of a security code, each having a different frequency, are mixed and outputted in order that they are outputted at almost the same timing… two synthesized sounds may be mixed in such a manner that numerals of the security code are sandwiched between characters forming the sentence” Paragraphs 0069-70. Also see the summary given in Paragraph 0029. An input signal is synthesized with two frequencies, one audible and one inaudible, within the same time window. Also see Paragraph 150, which discusses the process of user authentication using the synthesized input signal. See Paragraphs 200-201, which discuss that the two frequencies being simultaneously output may both be in the audible range or both be in the inaudible range. In view of Koshinaka, it would have been obvious for this synthesis to be repeated for each time interval of the acoustic signal used for biometric authentication.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the generation of an acoustic input signal comprising multiple frequencies in the audible and inaudible ranges for biometrically authenticating a user taught by Koshinaka in view of Arakawa by incorporating the input signal generation of Nii for producing an input signal by synthesizing two different frequencies at a simultaneous time interval. Since both references are directed to user authentication and both references teach generation of audio input signals, the combination would yield predictable results. As suggested by Nii (Paragraph 0028), such an implementation would allow the authentication process using sound signals to be carried out without the user or a third party recognizing that the authentication is taking place. Furthermore, Koshinaka (Paragraph 0071) teaches that the accuracy of an authentication process increases by using two frequencies in different auditory ranges, so the method of synthesizing an input signal by mixing two frequencies in different auditory ranges taught by Nii would improve the accuracy of the authentication process.

Regarding Claim 11, Koshinaka in view of Arakawa and Nii further teaches wherein the input signal generator does not transmit the input signal to the user during a third time interval in the transmission interval (Koshinaka, “when a predetermined time, for example, 10 seconds elapses, the processing proceeds to step S209, and the second authentication processing for continuing access permission is performed.” Paragraph 0102. In between the “first acoustical signal” interval and the “second acoustical signal” interval is a third interval in which no signal is transmitted. Furthermore, in between the second interval and another interval is a “waiting time”, in which no signal is transmitted. See Paragraph 0110.)

Koshinaka in view of Arakawa and Nii further teaches wherein the third time interval is between the first time interval and the second time interval (Koshinaka, “when a predetermined time, for example, 10 seconds elapses, the processing proceeds to step S209, and the second authentication processing for continuing access permission is performed.” Paragraph 0102. A user is first authenticated with the first, audible frequency range and is then authenticated with the second, inaudible frequency range. In between these two intervals, no signal is transmitted.)

Regarding Claim 13, Koshinaka in view of Arakawa and Nii further teaches wherein the first time interval, the second time interval, and the third time interval are different from one another. (Koshinaka, See Figures 5 and 14 and Paragraph 0102: While not marked, there is a third interval in between the “first acoustical signal” interval and the “second acoustical signal interval”. The three intervals are different from one another. Also see Figure 13: the first interval corresponds to step S201, the second interval to step S209, and the third interval to step S208. )

Regarding Claim 18, Koshinaka in view of Arakawa and Nii further teaches wherein the first, second third and fourth frequencies are different from one another (Koshinaka, See Paragraphs 0051 and 0074-75: the first through fourth frequencies discussed in the rejection of claim 10 includes audible frequencies from 20 Hz to 20kHz and inaudible frequencies from 20 kHz to 40 kHz, which are different frequencies from one another. Since the first and second frequencies correspond to audible frequencies, 

Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koshinaka (US 2021/0103646 A1) in view of Nii (US 2015/0234624 A1) and further in view of Arakawa (US 2020/0296095 A1).

Regarding Claim 16, Koshinaka in view of Nii teaches all the limitations of claim 14, on which claim 16 depends.
While Koshinaka teaches calculating a distance between the registered template of the user and the feature extracted from the frequency response of the measured biometric signal and comparing that distance measure to a threshold in order to determine authentication of the user, Koshinaka in view of Nii does not explicitly teach an “authentication score” and a “reference score” wherein the authentication score must be greater than the reference score in order for the user to be authenticated.
However, Arakawa teaches wherein the determining whether the user is authenticated, based on the template, comprises: calculating an authentication score of the user; (“The authentication unit 126 searches for the transfer characteristic associated with the ID input by the user with reference to the transfer characteristic storage unit 124. Then, the authentication unit 126 calculates a numerical value indicating a degree of similarity between the second transfer characteristic calculated by 
and determining that the user is succeeded in authenticating when the authentication score is greater than or equal a reference score, (“the authentication unit 126 determines, when the numerical value indicating the calculated degree of similarity is equal to or more than a threshold value, that the user (authentication subject) and the user (registration subject) to be identified by the ID input by the user are the same person (authentication succeeds).” Paragraph 0065. The degree of similarity is an authentication score and the threshold is a reference score. If the degree of similarity is greater than or equal to the threshold, authentication succeeds.)
and determining that the user is failed to authenticate when the authentication score is less than the reference score (“the authentication unit 126 determines, when the numerical value indicating the calculated degree of similarity is less than the threshold value, that the user (authentication subject) and the user (registration subject) to be identified by the ID input by the user are not the same person (authentication fails).” Paragraph 0065.)
Before the effective filing date of the invention, it would have been further obvious to one of ordinary skill in the art to modify the biometric authentication of a user by extracting features from a frequency response of an acoustical input signal taught by Koshinaka in view of Nii by calculating a similarity score and comparing it to a threshold, similar to Arakawa, instead of using a distance measurement. As taught by Arakawa (Paragraph 0072), a cosine similarity score is an equivalent to a geometric distance, as well as other measurements of similarity between two different features. Since both references teach a similar process of biometric authentication, such an implementation would amount to a simple substitution of the mathematical formula used to make the final authentication decision and would yield predictable results.

Regarding Claim 17, Koshinaka in view of Nii and Arakawa further teaches wherein the calculating the authentication score of the user comprises: applying a learning model to the template of the user and calculating the authentication score of the user based on a result of the applying (Arakawa, “authentication unit 126 can also calculate the degree of similarity by using… a statistical property of the feature vector such as a probabilistic linear discriminant analysis.” Paragraph 0072. Probabilistic linear discriminant analysis is a type of learning model that can be used to calculate a similarity score. Paragraph 0116 of Koshinaka also teaches using statistical models and suggests use of neural networks for determining similarity to registered feature quantities, or templates, specific to a user.)


Claim 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koshinaka (US 2021/0103646 A1) in view of Arakawa (US 2020/0296095 A1) and further in view of Ionita (US 2019/0286927 A1) and Nii (US 2015/0234624 A1).

Koshinaka teaches a biometric authentication system comprising: an input function generator configured to generate an input function (Paragraph 0031 of the instant application discloses that the input function generator is implemented using a hardware processor and the corresponding algorithm for implementing the input function generator is discussed from Paragraphs 0033-37. An equivalent embodiment is disclosed by Koshinaka. Namely, Paragraph 0141 discloses that the “acoustical signal generation units” are implemented using a CPU and Paragraphs 0056-57 disclose two “acoustical signal generation units” that determine frequencies to be transmitted to a user at different time intervals. An example of these intervals and frequencies is shown in Figure 5 and discussed in Paragraph 0074.)
determining a first time interval in a transmission interval in which an input signal is transmitted to a user… (“First acoustical signal generation unit 101 generates an acoustical signal (a first acoustical signal) in the audible range” Paragraph 0056. “First, first acoustical signal generation unit 101 transmits, toward the part of the user's head to be authenticated, the generated first acoustical signal in the audible range multiple times (5 times in FIG. 14) at every predetermined interval (n)” Paragraph 0096. See Figure 14: a first interval corresponds to the “first acoustical signal”. The frequency associated with this interval is the audible range of frequencies going up to 20 kHz.)
a first frequency and a third frequency of the first time interval, (“first acoustical signal generation unit 101 transmits the first acoustical signal of which frequency is from a minimum as an audible sound (illustrated as 0 kHz in FIG. 5 for simplification of explanation) to 20 kHz five times at every 0.2 seconds.” Paragraph 0074. The first frequency at a start point of the interval “n” is a minimum audible frequency [realistically 
a second time interval in the transmission interval… (“Second acoustical signal generation unit 102 generates an acoustical signal (a second acoustical signal) in the inaudible range (range of ultrasound) of which frequency is higher than the frequency in the audible range.” Paragraph 0057. “second acoustical signal generation unit 102 transmits, toward the propagation path being the part of the user's head to be authenticated via earphone 14, the generated second acoustical signal in the inaudible range multiple times (5 times in FIG. 14) at every predetermined interval (n).” Paragraph 0096. See Figure 14: a second interval corresponds to the “second acoustical signal”. The frequency associated with this interval is the inaudible or ultrasound range of frequencies going up to 40 kHz.)
a second frequency and a fourth frequency of the second time interval; (“second acoustical signal generation unit 102 transmits the second acoustical signal from 20 kHz to 40 kHz five times at every 0.2 seconds.” Paragraph 0075. A second frequency at a start point of the interval “n” is a minimum inaudible frequency around 20 kHz, and a fourth frequency at an end point of the interval “n” is a maximum inaudible frequency at around 40 kHz. The second interval is made of multiple of these “n” intervals for accuracy of measurement.)
an input signal generator configured to generate the input signal… to the user, based on the input function; and to transmit the input signal to the user (Paragraph 0028 of the instant application discloses that the input signal generator is a component of a 
and an authenticator configured to acquire a biometric signal generated in response to the input signal, from the user (Paragraph 0031 of the instant application discusses that the authenticator is implemented using a hardware processor. The algorithm for implementing the authenticator is discussed in Paragraphs 0040-46. An equivalent embodiment is disclosed by Koshinaka: “In step S102, acoustical signal measurement unit 103 measures the first acoustical signal after the part of the user's head to be authenticated is propagated. Similarly, acoustical signal measurement unit 103 measures the second acoustical signal after the part of the user's head to be authenticated is propagated.” Paragraph 0079. See Paragraphs 0085-0090, which discuss extracting features of the biometric signal from the transfer function resulting from the input signal propagated through a body part of a user. These paragraphs are directed to the registration procedure; however, the feature extraction discussed in these paragraphs is also executed as part of the authentication procedure, as described in Paragraphs 0097-98.)
and to determine whether the user is authenticated, based on the biometric signal (“identification unit 106 determines whether the first feature quantity acquired 
Koshinaka does not teach wherein the… first and second time intervals are randomly generated by the input function generator.
However, Arakawa, which is similarly directed to authenticating a user based on the frequency response of a biometric signal obtained by propagating a generated signal through a user (Paragraph 0014; Figure 3), teaches wherein the first and second time intervals are randomly generated by the input function generator (“It is preferable that the probe signal generation unit 111 and the probe signal generation unit 121 generate the probe signal as different as possible for each registration (or authentication described later). For example, the client device 110 and the authentication server 120 have a common table of random numbers in advance. The probe signal is associated with a seed code or a random number in advance. The probe signal generation unit 111 and the probe signal generation unit 121 may generate a common probe signal, based on the table of random numbers and time information. Alternatively, one of the probe signal generation unit 111 and the probe signal generation unit 121 issues a seed code for generating the probe signal, and transmits the seed code to the other. Then, the client device 110 and the authentication server 120 may read the random number at the position of the table of random numbers indicated by the common seed code, and Paragraph 0040. A probe signal for authenticating a user is randomly generated so that a different signal is generated for each registration or authentication. Also see Figure 4 and Paragraph 0076 example number (6), which illustrates changing an order of the time intervals of the prove signal, and example number (7), which illustrates randomly inserting a dummy signal into the probe signal at random time intervals. The patterns discussed in Paragraph 0076 are combined as discussed in Paragraph 0077. In view of Paragraph 0040, the patterns would be randomly combined to create different probe signals.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the input function comprising different frequencies at different time intervals taught by Koshinaka by randomly generating the input function as taught by Arakawa. Since Arakawa is similarly directed to authenticating a user based on the response to a probe signal comprising various frequencies transmitted through a body part, the combination would yield predictable results. As suggested by Arakawa (Paragraph 0040), randomly generating the probe signal would allow the signal to be different as possible during registration and authentication, improving security. Furthermore, Arakawa (Paragraph 0139) teaches, “Using any of the patterns of the probe signal illustrated in FIGS. 4 and 5, or using a combination of the patterns randomly enables the phase .theta._Y(m) of the echo signal Y(m) to become sufficiently random. Thus, even when a malicious third party sniffs the echo signal transmitted from the client device 510 to the authentication server 520, it is extremely difficult to estimate 
Furthermore, Ionita, which is directed to a liveness detection system, teaches wherein durations of the first and second time intervals are randomly generated by the input function generator (“the duration of each on-state and each off-state is determined by a minimum duration (md) component and a random duration (rd) component… The random duration (rd) component has a different duration for each on-state and a different duration for each off-state. The random duration varies between about zero and four hundred milliseconds… Because the duration includes a random component the durations are random.” Paragraph 0063. See Figure 12,which shows on and off states of an illumination signal with random durations. The illumination signal is used in a biometric authentication process (See Figure 25 and Paragraphs 0091-93). It would have been obvious for the signal to be an acoustic signal, such as in Koshinaka, with random durations.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the input function comprising different random frequencies at different time intervals taught by Koshinaka in view of Arakawa by randomizing the durations of the time intervals in the acoustic signal, as taught by Ionita. Since both references are directed to biometric authentication using an input signal transmitted to a user, the combination would yield predictable results. Furthermore, as taught by Arakawa and discussed above, randomizing the input signal makes it difficult for a malicious attacker to imitate the authentication process. One of 
While Koshinaka teaches an input function with first, second, third, and fourth frequencies, Koshinaka in view of Arakawa and Ionita does not explicitly teach generating the input function by synthesizing the first and the third frequency during the first time interval and by synthesizing the second and the fourth frequency during the second time interval.
However, Nii, which is directed to a user authentication system using synthesized sounds, teaches generating the input function by synthesizing the first and the third frequency during the first time interval and by synthesizing the second and the fourth frequency during the second time interval… based on the input function (“The sentence and the security code are mixed and simultaneously outputted… A sentence is outputted with a sound waveform using an audible frequency band (e.g., 300 Hz to 4000 Hz)… the security code is outputted with a sound waveform having a non-audible frequency band (e.g., 20 kHz to 100 kHz)” Paragraphs 0059-62. “A synthesized sound of a sentence and a synthesized sound of a security code, each having a different frequency, are mixed and outputted in order that they are outputted at almost the same timing… two synthesized sounds may be mixed in such a manner that numerals of the security code are sandwiched between characters forming the sentence” Paragraphs 0069-70. Also see the summary given in Paragraph 0029. An input signal is synthesized with two frequencies, one audible and one inaudible, within the same time window. Also see Paragraph 150, which discusses the process of user authentication using the synthesized input signal. See Paragraphs 200-201, which discuss that the two 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the generation of an acoustic input signal comprising multiple frequencies in the audible and inaudible ranges for biometrically authenticating a user taught by Koshinaka in view of Arakawa and Ionita by incorporating the input signal generation of Nii for producing an input signal by synthesizing two different frequencies at a simultaneous time interval. Since both references are directed to user authentication and both references teach generation of audio input signals, the combination would yield predictable results. As suggested by Nii (Paragraph 0028), such an implementation would allow the authentication process using sound signals to be carried out without the user or a third party recognizing that the authentication is taking place. Furthermore, Koshinaka (Paragraph 0071) teaches that the accuracy of an authentication process increases by using two frequencies in different auditory ranges, so the method of synthesizing an input signal by mixing two frequencies in different auditory ranges taught by Nii would improve the accuracy of the authentication process.

Regarding Claim 2, Koshinaka in view of Arakawa, Ionita, and Nii further teaches wherein the input signal generator does not transmit the input signal to the user during a third time interval in the transmission interval (Koshinaka, “when a predetermined time, for example, 10 seconds elapses, the processing proceeds to step 

Regarding Claim 3, Koshinaka in view of Arakawa, Ionita, and Nii further teaches wherein the third time interval is between the first time interval and the second time interval. (Koshinaka, “when a predetermined time, for example, 10 seconds elapses, the processing proceeds to step S209, and the second authentication processing for continuing access permission is performed.” Paragraph 0102. A user is first authenticated with the first, audible frequency range and is then authenticated with the second, inaudible frequency range. In between these two intervals, no signal is transmitted.)

Regarding Claim 4, Koshinaka in view of Arakawa, Ionita, and Nii further teaches wherein the input function generator further determines the first frequency at a start time point in the first time interval and a third frequency at an end time point in the first time interval, and wherein the input signal generator transmits the input signal, which has the first frequency at the start time point and the third frequency at the end time point, to the user (Koshinaka, “first acoustical signal generation unit 101 transmits the first acoustical signal of which frequency is from a minimum as an audible sound (illustrated as 0 kHz in FIG. 5 for simplification of explanation) to 20 kHz five times at 

Regarding Claim 8, Koshinaka in view of Arakawa, Ionita, and Nii further teaches wherein the authenticator comprises a template register configured to store and register the template (Koshinaka, “identification unit 106 stores the first feature quantity to be acquired from feature extraction unit 105 in first feature quantity storage 107. Further, identification unit 106 stores the second feature quantity to be acquired from feature extraction unit 105 in second feature quantity storage 108” Paragraph 0091. The registration procedure ends with the storing of the features extracted from the biometric signal of the user.)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koshinaka (US 2021/0103646 A1) in view of Arakawa (US 2020/0296095 A1) and further in view of Nii (US 2015/0234624 A1), Ionita (US 2019/0286927 A1), and Lutian (US 2017/0070347 A1).

Regarding Claim 9, Koshinaka in view of Arakawa, Ionita, and Nii teaches all the limitations of claim 1, on which claim 9 depends.
Koshinaka teaches an “acoustical signal measurement unit” for measuring the response to the acoustical input signal (Paragraph 0058), Koshinaka in view of Arakawa, Ionita, and Nii does not teach wherein the authenticator comprises a biometric signal acquiring unit configured to acquire the biometric signal from at least one of a fingerprint, a face, and an iris of the user.
	However, Lutian, which is also directed to biometric authentication based on an analysis of the response to a probe signal, teaches wherein the authenticator comprises a biometric signal acquiring unit configured to acquire the biometric signal from at least one of a fingerprint, a face, and an iris of the user. (Paragraphs 0040-41 of the instant application discloses that the biometric signal acquiring unit is implemented using optical, acoustical, or electrical sensors used for acquiring the biometric signal resulting from the input signal. An equivalent embodiment is disclosed by Lutian, which acquires the biometric signal from a finger of the user using acoustic and optical sensors: “the acoustic transducer 120 may be configured to project an acoustic wave 220 into the finger 150. In at least one embodiment, at least a portion of the acoustic wave 220 may deflect and change course as it travels through the layers of tissue of the finger 150 and reflects off of a finger bone 210. The reflected acoustic wave 220 may then travel back towards the surface of the finger 150. In some embodiments, the initial travel path and reflected travel path of at least a portion of the acoustic wave 220 may form a banana-shaped acoustic wave 220. The optical sensing device 140 may receive a laser speckle pattern that comprises more information associated with the acoustic wave 220 if the optical sensing device 140 is positioned at the exit point of the banana-shaped acoustic wave 220 (i.e., the focus point).” Paragraph 0034. See Figure 2. Other embodiments 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to apply the biometric authentication system using acoustical input signals and a measured biometric response taught by Koshinaka in view of Arakawa, Ionita, and Nii to authenticating a finger of a user, as taught by Lutian. Since Lutian similarly teaches extracting features from a Fourier analysis of a responsive biometric signal, the combination would yield predictable results. Such an implementation would merely involve a mechanical arrangement that works for the finger of a user, rather than the user’s ear. Embodiments of such an arrangement are shown in Figures 1-2 and 5 of Lutian. Since Koshinaka and Lutian both teach inputting acoustical signals at different frequencies, it would have been further obvious to apply the methods for acoustic authentication taught by Koshinaka and Arakawa to a different body part of a user other than their ear.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang (US 2020/0064921 A1) teaches synthesis of a voice signal with a biological signal used in a biometric authentication process. (¶ 9-12)
Lesso (US 2019/0294769 A1) teaches mixing multiple frequencies to generate an otoacoustic signal in a biometric authentication process. (Abstract, ¶ 37)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173